Citation Nr: 1547741	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  09-06 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disability, including mycosis of the toenails and dyshidrotic foot eczema, to include as being due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran had active military service from February 1970 to February 1973, including a tour of duty in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2010, the Veteran testified at the St. Petersburg RO before the undersigned.  A transcript of the hearing is of record.  

The Board remanded this claim in November 2011 and again in February 2014 for additional development.  The Board subsequently sought a Veterans Health Administration (VHA) expert opinion in November 2014 and received a response in January 2015.


FINDING OF FACT

Any current skin disability, including those involving the bilateral feet and toes, did not have its onset in service and has not been etiologically linked to the Veteran's service or any incident therein including herbicide exposure.  


CONCLUSION OF LAW

The criteria for service connection for a skin disability, including mycosis of the toenails and dyshidrotic foot eczema, to include as being due to herbicide exposure have not been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2014).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability ratings and effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was not met prior to the issuance of the April 2007 rating decision.  Specifically, the Veteran's claim for service connection for a skin disability had been previously denied.  The VCAA noticed provided to the Veteran did not address the evidence necessary to reopen this claim.  Regardless, in a November 2011 decision, the Board reopened the claim, which is a favorable finding.  Thus, any failure on the part of VA to notify the Veteran of the evidence necessary to substantiate his previously-denied claim prior to the time of the April 2007 rating decision was harmless error.

VA also has a duty to assist a claimant in the development of the claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination or medical opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA has obtained service treatment records and VA treatment records.  In the November 2011 remand, the Board requested additional development in connection with this claim.  Specifically, it asked that the Veteran be provided with a new notice regarding the elements required in a reopened claim for service connection for a skin disability (in other words, the evidence needed to establish service connection).  This was accomplished in a May 2012 letter.  It requested that the Veteran be provided with a VA examination, which examination was conducted in December 2012.  There, the examiner concluded that the Veteran did not have a current disability.  The Board found, however, that such conclusion was in error.  Therefore, it remanded the claim again in February 2014 to ask that the December 2012 examiner provide an addendum to the opinion, which would accept the conclusion that the Veteran has current skin disabilities and provide an opinion as to whether there was a nexus to service.  An addendum opinion was obtained in March 2014, which the Board found was still inadequate for it to decide the claim.  Thus, it requested a medical expert opinion from VHA.  In January 2015, VA received the opinion, which the Board found was responsive to its questions.  The Veteran and his representative were then provided with a copy of the opinion and allowed 60 days to respond.  The Veteran's representative submitted a response.  Therefore, to the extent that the AOJ failed to substantially comply with the Board's remand directives, this has been cured by the Board's obtaining a VHA medical expert opinion.  

The Veteran was provided an opportunity to set forth his contentions on the claim during the November 2010 hearing before the undersigned.  The Court has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the hearing the undersigned explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  As stated above, after the hearing, the Board reopened the claim, which is a favorable finding.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The record does not establish that there is existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II. Legal Criteria

Service connection may be granted for disability due to a disease or injury which was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  

As stated above, the Veteran is presumed to have been exposed to herbicides due to his service in Vietnam.  Certain diseases will be presumed service-connected due to such exposure, even if there is no record of the disease during service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2014).  Mycosis and dyshidrotic eczema are not diseases that have been associated with herbicide exposure.  

Regardless of whether a claimed disability is recognized under 38 U.S.C.A. § 1116, pertaining to herbicide agent exposure presumptive diseases, a veteran is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Veteran contends that his current skin disabilities, which include his feet and toes, are related to service because they either developed because of his wearing wet boots while in service or they are due to his exposure to herbicides.  At the November 2010 hearing, the Veteran described the skin on his feet as peeling.  He stated that his toenails would break off because of the fungus underneath the toenails.  He stated that these problems did not happen until after he came home from Vietnam, and he estimated that it began in approximately 1996.  

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the grant of entitlement to service connection for a skin disability, including mycosis of the toenails and dyshidrotic foot eczema, to include as being due to herbicide exposure.  As stated above, VA had the Veteran examined in 2011 and then sought an addendum opinion from that examiner.  In the addendum opinion, the examiner relied upon the Veteran not having skin problems in service in finding that there was no nexus to service.  In other words, the examiner ignored the Veteran's allegation of wearing wet boots and being exposed to herbicides while in service in determining there was no nexus to service.  As a result of these inadequacies, the Board has accorded both the initial examination report and the addendum little to no probative value.  

The Board sought an expert opinion from VHA on the likelihood of whether the current skin disabilities were related to wearing wet boots in service or herbicide exposure.  The Veteran has not alleged having either skin disability in service, but rather that they developed years after service in approximately 1996, at which point, he began having recurrences of these conditions.  The Board received the VHA expert opinion in January 2015.  There, the chief of dermatology stated that mycosis of the toenails was an "extremely common condition" and is caused when fungus infects the nails.  He noted that the Veteran's service treatment records did not show mycosis, and thus he thought that it was less likely as not that mycosis of the toenails had its onset in service.  The expert added that Agent Orange exposure was unrelated to the acquisition of mycosis.  As to the dyshidrotic eczema, the VA expert stated that such is also very common in the general population and while the etiology is unclear, the condition likely has a genetic basis and is mostly due to endogenous factors.  He added that the onset of this condition later in life is highly unlikely to be related to boot moisture exposure or Agent Orange exposure.  He concluded it was less likely as not that dyshidrotic eczema was related to the Veteran's service.  

The Board accords this medical opinion high probative value, as this examiner reviewed the file, accepted the Veteran's allegations of what happened in service (wearing wet boots) and exposure to herbicides, and explained the causations of these disabilities and why he thought they were less likely as not to have had their onset during the Veteran service or were due to herbicide exposure.  There is no competent evidence to weigh against these opinions.  

Although the Veteran has stated he believes there is a relationship between the skin disabilities on his feet and toes and service, he is not competent to provide the necessary etiological link to either his service or any incident therein, as this requires specialized knowledge.  The Veteran has not alleged having specialized knowledge in skins disabilities and their causes, and therefore he is not competent to provide a nexus to service, to include herbicide exposure.  Accordingly the Board finds the evidence weighs against a finding that any current skin disability of the feet and toes is related to the Veteran's military service.  

For all the above reasons, the Board finds that the preponderance of the evidence is against the claim of service connection for a skin disability of the bilateral feet and toes, to include mycosis of the toenails and dyshidrotic foot eczema, and service connection for a skin disability of the bilateral feet and toes is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a skin disability, to include mycosis of the toenails and dyshidrotic foot eczema, is denied.



____________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


